DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/14/2020.
Applicant’s election without traverse of the species silicon dioxide, maleimide-based crosslinking agent, and OH group containing compound co-crosslinking agent in the reply filed on 07/14/2020 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2020.
Claims 1-6, 11, 13, and 14, are elected and being examined.

Response to Amendment
The previous rejection of Claims 1-6, and 11-14, under 35 U.S.C. 103 as being unpatentable over JP 2014-232854 A to Sumitomo et al. (hereinafter Sumitomo) and in further 
The previous rejection of Claims 1-6, 10, 11, 13, and 14, under 35 U.S.C. 103 as being unpatentable over US 2014/0199549 A to Shin (hereinafter Shin), and in further view of WO 2016/099988 A1 to Gorodisher et al. (hereinafter Gorodisher), are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 11, 13, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0199549 A to Shin (hereinafter Shin), and in further view of WO 2016/099988 A1 to Gorodisher et al. (hereinafter Gorodisher), and in further view of US 5,639,808 A to Coggio et al. (hereinafter Coggio).

Regarding claims 1-6, 11, 13, and 14, Shin teaches a composition comprising 0.1-20 wt% of bismaleimide resin, 0.1-20 wt% of a benzoxazine monomer resin, 1-50 wt% of an epoxy phenol novolac, and 1-50 wt% an acrylic resin monomer (para 4) used in the field of adhesives for electronic devices (See abstract, para 1-2). Shin further teaches the bismaleimide is BMI-5100, (para 5), specifically 3,3’-dimethyl-5,5’-diethyl-4,4’-diphenylmethane bismaleimide (See claim 5), which meets the claimed crosslinking agent, 3,3’-dimethyl-5,5’-diethyl-4,4’-
Shin specifically teaches in Table 1, 3.28 wt% of the solid benzoxazine, 35.03 wt% of filler in 100 parts of total composition that does not include a solvent,  (para 40), i.e. dry weight is calculated without solvent as cited in para 26 of the Applicant’s specification. This correlates to 64.97 total parts without filler, and thus, correlates to 3.28/64.97 or 5 wt% of solid benzoxazine, which overlaps and meets the claimed amount of about 6 wt%, which allows for amounts above and below as cited in para 27 of the Applicant’s specification, as well as stated in MPEP 2144.05. (The term “about” allows for amounts slightly above and below the claimed amount, See MPEP 2144.05). Furthermore, Shin teaches the composition has 0.1-20 wt% of a benzoxazine monomer resin, (para 4), which overlaps and meets the claimed amount of 6-40 wt%.
Shin does not explicitly teach the benzoxazine compound having formula (I). 
However, Gorodisher teaches a curable benzoxazine composition used in the field of conducting adhesives for electronic devices (page 22, para 3, and abstract), which is in the same field of electronic adhesives cited above in Shin. Gorodisher further teaches the benzoxazine resin has the formula 
    PNG
    media_image1.png
    131
    564
    media_image1.png
    Greyscale
, (page 27), which meets the claimed formula wherein R1 and R2 are H cited in claims 1 and 2. 
It would have been obvious to one ordinarily skilled in the art to further include the amounts of the above benzoxazine resin of Gorodisher for the benzoxazines in Shin because Gorodisher teaches the same field of electronic adhesives as cited above in Shin, Gorodisher also teaches the composition can further include epoxy resins (page 19) such as epoxy phenol-novolac resins (page 20), which demonstrates compatibility and suitability for use with the epoxy novolac resin cite above in Shin, and Gorodisher further teaches the above benzoxazine resin has better thermal stability with flexible solids, (page 2, para 5 to page 3, para 1, and page 30).
Shin does not explicitly teach the flame retardant. 
However, Coggio teaches a thermosetting resin composition comprising a thermosetting resin, a curative, and a cyclophosphazene flame retardant (See abstract), wherein the thermosetting resin include epoxy resins (col 4, ln 55-66). Coggio further teaches the thermosetting resin composition is used in the field of adhesives and sealants for electronic semiconductors and prepregs (col 7, ln 44-67), which is in the same field of electronic adhesives as cited above in Shin. Coggio further teaches the cyclophosphazene improves flame retardancy without negatively affecting the key performance properties of the resin system. (col 4, ln 21-25).
.

Response to Arguments
Applicant's arguments filed 12/13/2020 have been fully considered but they are not persuasive.
On page 7, the Applicant argues that Shin does not teach the claimed amount of benzoxazine content. This is not persuasive because as cited above, Shin specifically teaches in Table 1, 3.28 wt% of the solid benzoxazine, 35.03 wt% of filler in 100 parts of total composition that does not include a solvent,  (para 40), i.e. dry weight is calculated without solvent as cited in para 26 of the Applicant’s specification. This correlates to 64.97 total parts without filler, and thus, correlates to 3.28/64.97 or 5 wt% of solid benzoxazine, which overlaps and meets the claimed amount of about 6 wt%, which allows for amounts above and below as cited in para 27 of the Applicant’s specification as well as in MPEP 2144.05. (The term “about” allows for amounts slightly above and below the claimed amount, See MPEP 2144.05). Furthermore, Shin teaches the composition has 0.1-20 wt% of a benzoxazine monomer resin, (para 4), which overlaps and meets the claimed amount of 6-40 wt%.
On page 7, Applicant further argues that Gorodisher only teaches use of a molar amount of benzoxazine. This is not persuasive because Gorodisher teaches the benzoxazine can be used at least 3 wt% based on the weight of the benzoxazine, (page 21, para 2, ln 6-9), which allows for very broad weight ratios of benzoxazine to epoxy resin, which further overlaps with the claimed weight amounts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766